352 S.W.3d 423 (2011)
Alec D. REPA, Claimant/Appellant,
v.
REECE MASONRY, INC., Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 96616.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Alec D. Repa, St. Louis, MO, Appellant Acting pro se.
Reece Masonry, Inc., Wentzville, MO, Respondent Acting pro se.
Division of Employment Security, Bart Anton Matanic, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Alec D. Repa appeals from a decision of the Labor and Industrial Relations Commission denying him unemployment benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).